     Case 1:20-cv-00065-LO-JFA Document 9 Filed 01/31/20 Page 1 of 1 PageID# 182
                               UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF VIRGINIA
FERNANDO GALINDO                                                                                 MARK S. DAVIS
 CLERK OF COURT                                                                                     CHIEF JUDGE




                                                January 31, 2020


    Anton Purisima
    390 Ninth Avenue
    New York, NY 10001


    Re: Addresses Needed for Defendants Listed in Initial Complaint for USMS Service


             Good day to you, Mr. Purisima. Your filing, was accepted on 1/17/2020; however, in order for us
    to service the summons and complaint by US Marshall’s Service the clerk’s office will need to have
    complete addresses for all listed defendants. At this juncture, we need addresses for the City of New
    York and New York County Registrar, as we were unable to locate an address. We will serve the other
    defendants in the case, but the remaining defendants will not be served until you provide us with an
    address to serve. Enclosed the Clerk’s office has provided to you a copy of your initial complaint filed on
    1/17/2020 and blank summonses for you to complete and return to our office. If you have any questions,
    please do not hesitate to contact the clerk’s office on 703-299-2100 or 703-299-2101.




                                                                By: _________/s/____________________
                                                                           Anitra Chastine
                                                                           Deputy Clerk




                                             www.vaed.uscourts.gov
ALEXANDRIA (703) 299-2100  NEWPORT NEWS (757) 247-0784  NORFOLK (757) 222-7205  RICHMOND (804) 916-2200
